DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 12.21.20, are acknowledged.
	Claims 1, 4, and 18 have been amended.
	Claims 1, 4, 6, 8-9, 12-14, 18-24 are pending and are under examination.

The grounds of rejection have been modified only to the extent necessary to address Applicant’s claim amendments.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 1, 4, 6, 8-9, 12-14, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0151704 (of record).
The ‘704 publication teaches a composition comprising T cells, wherein the T cells have been exposed to irradiation and subject to expansion with anti-CD3 and anti-CD28 antibodies immobilized on a surface, such a microsphere (i.e. “coated” with said antibodies, see page 2-3, and 6, in particular).  The ‘704 publication teaches that the surface can be biodegradable (see page 20, in particular). The ‘704 publication teaches that the T cell preparation process, i.e. exposure to irradiation, is performed to reduce the risk of adverse GVHD in the treated patient (see page 3, in particular). The ‘704 publication teaches that the T cells are provided from a donor and that the T cells are contacted with the anti-CD3/CD28 in PBS, media, or buffer, (i.e. medium suitable for infusion, see page 3 and 17, in particular).  The ‘704 publication teaches that the T cells 
The ‘704 publication does not explicitly teach that the donor derived T cells or PBMC are from a “normal” donor or formulating the cells in a syringe. However, it would be obvious to use cells from a “normal” or healthy donor, and the ordinary artisan would be motivated to do for safety and to ensure the health of the allogeneic recipient. 
Furthermore, it would be obvious to formulate the cells in a syringe for administration via an intravenous route. 
Applicant’s arguments filed 12/21/20 have been fully considered, but they are not persuasive.
Applicant argues that there is no disclosure in the ‘704 publication related to formulation with biodegradable microspheres.
As noted above, the ‘704 publication teaches surfaces that are biodegradable, and it would be obvious to select a biodegradable surface, such as a microsphere, as suggested by the reference. Furthermore, the ‘704 publication teaches that the cells are present in PBS, media, or buffer, which meets the limitation of an infusion media. 

Claim 1, 4, 6, 8, 12-14, 18-21, and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renzo et al., 2000, in view of US 2003/0124149.
Renzo et al. teach a composition comprising CD3+ T cells from peripheral blood of healthy donors (which would include CD4+ T cells) cultured in a cell culture with plate 
	Renzo et al. do not teach that the ant-CD3/CD28 is cross-linked by association with biodegradable microspheres.
The ‘149 publication teaches anti-CD3/CD28 immobilized on biodegradable polyglycolic microparticles (i.e. “microspheres”) for T cell activation. The ‘149 publication teaches that at appropriate concentrations, said microparticles are superior to anti-CD3/CD28 coated plates at stimulating T cells (see page 8 and Fig. 2, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the anti-CD3/CD28 microparticles of the ‘149 publication, for stimulating the T cells in the compositions of Renzo et al. The ordinary artisan at the time the invention was made would have been motivated to do so since the ‘149 publication teaches that the microparticles are superior to anti-CD3/CD28 coated plates at stimulating T cells
	Applicant’s arguments filed 12/21/20 have been fully considered, but they are not persuasive.
	Applicant argues that the references do not teach that the cells are formulated in an infusion media. 
.  

Claim 1, 4, 6, 8-9, 12-14, and 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0175272, in view of Renzo et al., 2000, Waller et al., 2000, Weinmann et al., 2000 and US 2003/0124149.
The ‘272 publication teaches a therapeutic composition comprising CD4+ T cells that are re-activated and producing Th1 cytokines (see page 1, 3, and 7 in particular). The ‘272 publication teaches that the T cells produce Th1 cytokines such as IFN-gamma.  The ‘272 publication teaches that the cells are in infusion medium (see page 7, in particular).  The ‘272 publication teaches that the re-activated T cells are used for adoptive-immunotherapy for treating a tumor in a subject (see page 2 and 5, in particular).  The ‘272 publication teaches that the T cell can be isolated from one subject and administered to a different subject for therapy (i.e. the use of allogeneic cells, see page 2, in particular).  The ‘272 publication teaches that the T cell compositions are activated before administration using any method for activating T cells.  Specific activation embodiments disclosed include re-activation with anti-CD3 and CD28 which is cross-linked by association with monocyte cells present in the infused composition (see pages 2 and 7-8, in particular).  Cells, such as monocytes, are uM sized and thus can be considered “microspheres”.  d  Although the ‘272 publication teaches that the beads should not be used for re-activation just prior to infusion, since they cannot be infused into a patient, the ‘149 publication teaches that anti-CD3/CD28 immobilized to biodegradable polyglycolic microparticles (i.e. “microspheres”) are suitable for in vivo administration to a patient.  The ‘149 publication teaches that said microparticles are equivalent to CD3/CD28 immobilized on immunomagnetic beads in inducing activation of T cells in vitro (see page 8, in particular).  Additionally, the ‘149 publication teaches that the biodegradable microparticles are advantageous due to their ease of preparation 
The ‘272 publication does not explicitly teach that the T cells are from a “normal” donor or formulating the cells in a syringe. However, it would be obvious to use cells from a “normal” or healthy donor when preparing a composition for adoptive immunotherapy to a different subject for treating a tumor, and the ordinary artisan would be motivated to do for safety and to ensure the health of the recipient. Furthermore, it would be obvious to formulate the cells in a syringe to perform the infusion of the ‘272 publication.
	The ‘272 publication also does not teach irradiating the cells before infusion.
Waller et al. teach that allogenic T cells can be administered to patients to induce an anti-leukemia (tumor) effect but that some of the patients will exhibit an unpredictable and undesirable GVHD disease when doing so.  Waller et al. teach that one alternative is to irradiate allogenic T cells with a low dose of radiation prior to infusion that is sufficient to prevent GVHD while maintaining anti-tumor effectiveness of the transferred T cells.  Furthermore, as taught by Weinmann et al., a low dose of irradiation can avoid GVH engraftment while maintaining ability of T cells to produce cytokines.  See also Renzo et al. which teach that T cells from healthy subjects pre-stimulated with anti-CD3/CD28 retain viability for several days after irradiation (see Fig. 3, in particular).
Thus, the ordinary artisan would be motivated and have a reasonable expectation of success to irradiate the T cell compositions of the ‘272 publication, or those made obvious by the ‘272 publication and the ‘149 publication, just prior to infusion to avoid GVHD reactions in susceptible patients receiving the T cells from a different or allogenic donor. The ordinary artisan would have a reasonable expectation of success since Weinmann et al. Renzo and Waller et al. teach a low dose of irradiation inhibits T cell replication while maintaining cytokine production and viability and anti-tumor activity of transferred T cells populations.   
12/21/20 have been fully considered, but they are not persuasive.
	Applicant argues that T cells activated by combining with polyglyolic microparticles are not equivalent to activated T cells formulated with anti-CD3/CD28 antibodies attached to the cell surface in the composition and wherein these monoclonal antibodies are cross-linked with the coated biodegradable microspheres in the formulation composition.
The ‘149 publication teaches anti-CD3/CD28 immobilized to biodegradable polyglycolic microparticles (i.e. “microspheres”) are suitable T cell activation, and can be administered in vivo.  The ‘149 publication teaches that said microparticles are equivalent to CD3/CD28 immobilized on immunomagnetic beads in inducing activation of T cells in vitro (see page 8, in particular).  Combining the T cells of the ‘272 publication with the anti-CD3/CD28 immobilized on microspheres of the ‘149 publication for T cell activation would involve the binding and cross-linking of T cell CD3 and CD28 by the microspheres to induce activation, and these cells would therefore be “coated” with said microspheres, as recited in the present claims.
Applicant argues that the microparticles of the ‘149 publication comprise controlled release cytokines, while the microspheres of the present claims do not include cytokines. 
Claims 18-24 are directed to a therapeutic composition “comprising” the specified components, and do not exclude unrecited elements, such as a cytokine. Furthermore, the other claims are directed to a therapeutic composition “consisting essentially” of the recited components. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  Furthermore, in the instant case, the present claims broadly encompass .  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claim 1, 4, 6, 8-9, 12-14, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,435,592 in view of Waller et al., 2000 and  Weinmann et al., 2000 (all of record).
The ‘592 patent claims a composition comprising activated T cells coated with anti-CD3 and anti-CD28 cross-linked with microspheres said T cells suspended in an infusion media that is effective for treating a patient and activating host immunity.  As disclosed by the ‘592 patent, said activated T cells include CD4 T cells and express CD40L at the cell surface.  Said T cells would inherently express alloantigen, such as MHC. The ‘592 patent claims that the T cells exhibit enhanced expression of cytokines prior to infusion. The ‘592 patent claims that the T cells are suspended in a syringe.   Although the ‘592 patent does not claim that the T cells are irradiated, but, it would be obvious to irradiate the T cells prior to infusion based on the teachings of Waller and  Weinmann.  For example, Waller et al. teach that allogenic T cells can be administered to patients to induce an anti-leukemia (tumor) effect but that some of the patients will exhibit an unpredictable and undesirable GVHD disease when doing so.  Waller et al. teach that one alternative is to irradiate allogenic T cells with a low dose of radiation prior to infusion that is sufficient to prevent GVHD while maintaining anti-leukemia effectiveness of the transferred T cells.  Furthermore, as taught by Weinmann et al., a low dose of irradiation can avoid GVH engraftment while maintaining ability of T cells to produce cytokines.  Thus, the ordinary artisan would be motivated and have a reasonable expectation of success in irradiating the T cell compositions to avoid GVHD reactions in susceptible patients. The ordinary artisan would have a reasonable expectation of success since Weinmann et al. and Waller et al. teach a low dose of irradiation inhibits T cell replication while maintaining cytokine production and anti-tumor activity of transferred T cells populations. 

Claim 1, 4, 6, 8-9, 12-14, and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,272,001, 9,233,156. 9,352,001  ,9,511,127, 9,301,977, 8,778,678, 8,728,534, 8,679,841, 8,354,276, 8,298,587, 8,273,377, 9,695,397, or 9,782,463, in view of Waller et al., 2000 and  Weinmann et al., 2000.
The above patents all claim formulations, methods of producing formulations, or methods of using formulations comprising activated CD4 T cells having cross-lined CD3 and CD28 surface molecules.  Activated T cells inherently express CD40L and MHC alloantigen at the cells surface.  The patents claim or disclose that the cross-linked CD3/CD28 is achieved with anti-CD3/CD28 associated with biodegradable microspheres, and the claims of the patents encompass a composition wherein cross-linking with said microspheres. The patents claims administration via infusion or formulation with infusion buffer, such as in a syringe. The patents claims the use of the formulations for inducing immunity and for administration to a patient.  Although the patents do not claim that the T cells are irradiated, it would be obvious to irradiate the T cells prior to infusion based on the teachings of Waller and Weinmann.  For example, Waller et al. teach that allogenic T cells can be administered to patients to induce an anti-leukemia (tumor) effect but that some of the patients will exhibit an unpredictable and undesirable GVHD disease when doing so.  Waller et al. teach that one alternative is to irradiate allogenic T cells with a low dose of radiation prior to infusion that is sufficient to prevent GVHD while maintaining anti-leukemia effectiveness of the transferred T cells.  Furthermore, as taught by Weinmann et al., a low dose of irradiation can avoid GVH engraftment while maintaining ability of T cells to produce cytokines.  Thus, the ordinary artisan would be motivated and have a reasonable expectation of success in irradiating the T cell compositions to avoid GVHD reactions in susceptible patients. The ordinary artisan would have a reasonable expectation of success since Weinmann et al. and Waller et al. teach a low dose of irradiation inhibits T cell replication while maintaining cytokine production and anti-tumor activity of transferred T cells populations. 
Applicant’s statement that a terminal disclaimer will be considered at the time of allowance is acknowledged.


No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644